DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Status of Claims
Claims 1, 4, 6-9, 11-13, 18, 20 and 21 are pending in this application and examined in this Office Action. 

Status of Rejections
 1.	The rejection of claims 18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, as failing to comply with the written description requirement, regarding the “any gene” is withdrawn in view of the amendments to the claims. 

2.	The rejection of claims 1, 4, 6-9, 11-1, 18, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Stankewicz (above) in view of Ellerstrom (above), Nestler (above) and Product News (above) is withdrawn in view of the amendments to the claims and recast below.

New  Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 4, 6-9, 11-13, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stankewicz et al (US) (Stankewicz), Ellerstrom et al (“Facilitated Expansion of Human Embryonic Stem Cells by Single Cell Enzymatic Dissociation,” Stem Cells 2007 25:1690 —1696) (Ellerstrom), Nestler et al (“TrypLE™ Express: A Temperature Stable Replacement for Animal Trypsin in Cell Dissociation Applications,” Quest 1(1): 42-47 (2004)) (Nestler), the product sheet for TryoLE™ Select and TrypLE™ Express Trypsin Replacement Enzymes 2004 (Product News) and Abbasalizadeh et al (“Bioprocess Development for Mass Production of Size-Controlled Human Pluripotent Stem Cell Aggregates in Stirred Suspension Bioreactor,” Tissue Engineering: Part C Vol 18, no. 11, 2012) (Abbasalizadeh).

Stankewicz discloses a method for promoting cardiac differentiation following aggregate formation [0164] (the claimed “embryoid bodies” claim 1, part a) (the claimed “culturing the induced pluripotent stem cells under conditions which form embryoid bodies;” claim 21, part 2). Stankewicz discloses differentiation from iPS cells can be initiated by formation of embryoid bodies [0170] (the claimed “obtaining induced pluripotent stem cells;” claim 21, part 1) (the claimed “wherein the pluripotent stem cells are induced pluripotent stem cells;” claim 7).  Stankewicz discloses [0041] the gene introduced can be an antibiotic resistance gene (he claimed “or an antibiotic resistance gene;” claim 18 part a)(the claimed “antibiotic resistance gene has been introduced;” claim 21, part a). 
Stankewicz discloses [0159], [0268] a protease (the claimed “protease;” claim 1) was added to flasks containing embryoid bodies, the aggregates (embryoid bodies) dissociated (the claimed “adding a protease to embryoid bodies derived from the pluripotent stem cells such that the protease disperses the embryoid bodies into single cells or cell clusters comprising the cardiomyocytes,” claim 1, part b) (the claimed “adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies into single cells or cell clusters comprising the cardiomyocytes with the introduced gene;” claim 18 part 3)(the claimed “adding a protease to the embryoid bodies derived from the induced pluripotent stem cells to cause the protease to disperse the embryoid bodies;” claim 21, part 3), centrifuged and the cell pellet collected.
Regarding claim 6, 20, Stankewicz discloses collagenase can be utilized for dissociation of stem cells/embryoid bodies (aggregates of stem cells) [0170]. It would have been obvious to one of ordinary skill to perform a collagenase treatment alone or in combination with a protease, for example, in view of the teachings of Stankewicz that the aggregates can be passaged multiple times [0034]. Utilization of any particular protease is within the purview of one of ordinary skill in the art.
Stankewicz discloses the cells can be induced pluripotent stem cells (iPS cells) [0040] [0087] (claim 7). Stankewicz also discloses that the stem cells can be ES cells which can be grown in the absence of feeder layers [0102] (the claimed “feeder free cell lines” claim 9) and can be human [0103] (claims 8, 9).  Stankewicz discloses iPS cells
were feeder cell free [0255] (claims 7, 9). Stankewicz discloses the differentiation induced cell is a cardiomyocyte [0085].
Regarding claim 11, Stankewicz discloses a cell population comprising at least 90% cardiomyocytes can be obtained [0024]. Stankewicz discloses in Figure 33B obtaining cell populations having differing positivity for troponin depending on culture conditions and that differentiation can be regulated by adjusting the external addition of growth factors to achieve optimal cardiac differentiation conditions [0012].
Stankewicz discloses [0301] that cells at day 14 post aggregate formation (FIGS. 33C and 33D) shows a higher concentration of Troponin T (CTNT) positive cells in the treatment comprising a combination of Activin A and BMP4 and that as such, the results of this experiment reveal that the optimized culture conditions for the stem cell clone iPS 6.1 MRB for differentiation into cardiomyocytes is a combination of Activin A (6 ng/mL) and BMP4 (10 ng/mL). One of ordinary skill would have been able to optimize cell culture conditions to obtain a cell population having a higher percentage of troponin expressing cells in view of the teachings of Stankewicz that troponin expression is dependent upon culture conditions (the claimed “resulting in cardiomyocytes having a troponin positive rate of at least 50%;” claim 21, part 3).
Stankewicz discloses [0037] the aggregate (embryoid body) can be at least 10 microns in diameter, a value falling within the claimed range of “10 microns or more” (claim 12).
Regarding claim 13, Stankewicz discloses the culture vessel can be coated with any material intended to attach stem cells such as collagen, gelatin [0152] (the claimed “adhering the dispersed embryoid bodies to a culture substrate;” claim 13) (the claimed “adhering the dispersed cardiomyocytes with the introduced gene to a culture substrate;” claim 18, part 4) (the claimed “adhering the cardiomyocytes having the troponin positive rate of at least 50% to a culture substrate;” claim 21, part 4).
Regarding claim 20, Stankewicz discloses [0040], [0041], the cardiomyocytes may express one or more selectable or screenable transgenes, wherein the transgene can be used for enrichment or purification of the cardiomyocytes and that the gene can be an antibiotic resistance gene (the claimed “obtaining inducing pluripotent stem cells into which a gene other than a gene for reprogramming has been introduced;” claim 18,
part 1). Stankewicz discloses culture of pluripotent stem cells under conditions which form embryoid bodies comprising cardiomyocytes, above (claim 18, part 2).
	Stankewicz discloses [0261] the protease can be TrypLE™.

  Stankewicz differs from the claims in that the document fails to disclose the enzyme activity in a range from 0.9 to 1.2 recombinant protease activity units (rPu)/ml. However, Ellerstrom, Nestler and Abbasalizadeh cure the deficiency.

Ellerstrom discloses hESCs are maintained in an undifferentiated state in vitro, traditionally are maintained on mouse embryonic fibroblast (MEF) feeders and have been passaged by manual microdissection and transfer of individual colonies (the claimed embryoid bodies”) (page 1690, left column)
Ellerstrom compared hESCs passaged in TrypLE™ Select and trypsin/EDTA and disclosed consistently more hESCs colonies were found in the groups passaged with TrypLE™ Select and that the cells expressed characteristic markers for undifferentiated pluripotent hESCs (page 1693, right column, first and second paragraphs). Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment.  Ellerstrom discloses dissociation using 1X TrypLE™ Select (page 1691, left column, third paragraph).

Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol’) that the 1X working concentration was used in all experiments. Nestler also discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml. Nestler discloses that a 2X concentration did not affect viability (figure 6).
Nestler does not disclose utilization of the protease where the enzyme activity is from 0.9 to 1.2 rPU/ml (a 3X concentration of TrypLE™ Express). However, it would have been obvious to one of ordinary skill to utilize a 3X concentration of TrypLE™ Express (3 X 0.3 rPU/ml =0.9, a value falling within the claimed range of 0.9 to 1.2 rPU/ml) to reduce the exposure time to the protease and in view of the teachings of Nestler than increasing the TrypLE™ Express concentration did not affect the cell viability.
Regarding claim 4, the TrypLE™ Express (the claimed protease) is recombinant and therefore xeno-free (Nestler, page 42, abstract, line 1).

Abbasalizadeh discloses a variety of enzymes such as TrypLE™ (as also taught by Nestler), Accutase™ and Accumax™)  will enzymatically disperse aggregates of hESCs and hiPSCs (page 2, right column, bottom paragraph) thus demonstrating that a variety of protease enzymes will be successfully disperse a variety of cells types. 
It would have been obvious to one of ordinary skill to modify the method of Stankewicz by utilizing a 3X concentration of TrypLE™ Express (therefore 0.9-1.2 rPU/ml) for embryoid and/or stem cell dissociation as suggested by Ellerstrom and Nestler in view of the teachings of Nestler that a 2X TrypLE™ Express concentration (0.6-0.7 rPU/m/) did not affect cell viability and the teachings of Ellerstrom that TrypLE™ Select resulted in a 3X increase in number of hESC colonies formed (the claimed “the protease having an enzyme activity in a range from 0.9 to 1.2 recombinant protease activity unit (rPU)/ml;” claim 1, part 2; claim 18, part 3; claim 21, part 3).
One of ordinary skill would have had a reasonable expectation of success that use of a 3X concentration (0.9-1.2 rPU/m/) would result in increased clonal survival of the hESC colonies in view of the teachings of Ellerstrom showing increased colony survival and the teachings of Nestler showing no effect on cell viability.
One of ordinary skill would have been motivated to increase the concentration of TrypLE to a 3X concentration in view of the teachings of Ellerstrom that TrypLE™ Select resulted in a 3X increase in number of hESC colonies formed.

Response to Arguments
Applicant’s arguments, filed 10/16/2022, have been considered but not found persuasive.

1.	Applicant argues (page 3, bottom paragraph)
The Office responded to the claim amendments and remarks presented in the May 31, 2022 Amendment by referencing the disclosure in Abbasalizadeh. The Office acknowledges that Abbasalizadeh teaches those skilled in the art that “different cell lines show different resistance to enzymatic dissociation’. Accepting for the moment that the Office’s characterization of Abbasalizadeh’s teaching is accurate, that teaching does not support the Office’s obviousness position. In fact, just the opposite is true — Abbasalizadeh makes clear that those of ordinary skill in the art, before the filing date of  the present application, understood that a protease’s activity is not similar or identical for all cell populations and cultures.


In reply and contrary to the arguments, no claim claims any particular enzyme.  The claims generically claim any protease only by an enzyme activity in rPU/ml.  

	2.	Applicant argues (page 4, first full paragraph)
The cell populations examined in Nestler are not the same as those defined in the claimed methods at issue here. And Nestler’s cell populations are not the same as those used in Stankewicz’s methods. In Nestler, TryoLE Express’s enzymatic dissociation properties were determined with populations of epithelial kidney cells or ovary cells from different organisms (/.e., canine, human, monkey, pig, cow and hamster). TryoLE Express’s enzymatic dissociation properties were not determined in populations possessing embryoid bodies derived from pluripotent stem cells. Instead, they were measured in populations of differentiated epithelial cells. Following common knowledge in the art, a population of differentiated epithelial cells is vastly different than a population of pluripotent stem cells cultured as embryoid bodies. That is, Nestler’s methods require culturing cells that are anchorage dependent, thereby producing mono- layer cultures; whereas the claimed methods and those of Stankewicz involve culturing cells that are not anchorage dependent into embryoid bodies. Thus, the cell populations used in Nestler's methods are vastly different from those used in Stankewicz’s methods.

In reply and contrary to the arguments, no claim claims any particular enzyme.  The claims generically claim any protease only by an enzyme activity in rPU/ml.   Abbasalizadeh is newly cited for teaching a variety of enzymes such as TrypLE™ (as also taught by Nestler), Accutase™ and Accumax™)  will enzymatically disperse aggregates of hESCs and hiPSCs (page 2, right column, bottom paragraph).

	3.	Applicant argues (page 4, bottom paragraph) 
The discussion in Abbasalizadeh conveys the understanding of ordinarily skilled individuals in this art at the time the claimed methods at issue here were developed, and that knowledge establishes that ordinarily skilled individuals would have reasonably expected that Nestler’s proteases would significantly affect the cell viability of Stankewicz’s populations differently than Nestler’s because Stankewicz’s cell cultures possess cells that are quite different from those used in Nestler’s methods.

In reply and contrary to the arguments, both Nestler and  Ellerstrom disclose use of TrypLE™.  Stankewicz discloses [0261] the protease can be TrypLE™ and be used with induced pluripotent stem cells. 
Ellerstrom compared hESCs passaged in TrypLE™ Select and trypsin/EDTA and disclosed consistently more hESCs colonies were found in the groups passaged with TrypLE™ Select and that the cells expressed characteristic markers for undifferentiated pluripotent hESCs (page 1693, right column, first and second paragraphs). Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment. Ellerstrom discloses dissociation using 1X TrypLE™ Select (page 1691, left column, third paragraph). 
Nestler is cited for inter alia  disclosing working concentrations. Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol’) that the 1X working concentration was used in all experiments. Nestler also discloses (figure 6) a 2X concentration of TrypLE™ Express is about 0.6-0.7 rPU/ml. Nestler discloses that a 2X concentration did not affect viability (figure 6). 
Stankewicz, Ellerstrom and Abbasalizadeh disclose use of TrypLE™ with pluripotent stem cells and Ellerstrom and Nestler disclose working TrypLE™ concentrations.  

4.	Applicants argue (page 5, second paragraph)
Ordinarily skilled artisans would not have reasonably expected that the proteases used in Ellerstrom would increase the colonial survival of the claimed cell cultures and those used in Stankewicz’s methods because a protease’s ability to dissociate is also dependent upon the cell culture’s structure. That is, a protease may have an easier time dissociating cells grown as a monolayer (2-D culture) than cells grown as embryoid bodies (3-D culture). For example, it can be more challenging to separate cells grown in a 3-D culture than a 2-D culture since the protease would need to penetrate into “clumps” of cells in a 3-D culture and cleave binding junctions shared between multiple cells instead of merely cleaving the binding Junctions between the cells and a substrate in a 2-D culture. The need for a protease to cleave multiple binding junctions can lead to poorer colonial survival since the cell culture may need to be exposed to the protease for longer periods of time before the cells are completely disassociated from each other, thereby increasing the chance of protease-mediated cytotoxic effects to occur.

In reply and contrary to the arguments, the argument “a protease may have an easier time dissociating cells grown as a monolayer (2-D culture) than cells grown as embryoid bodies (3-D culture)” is not persuasive because Stankewicz, Ellerstrom and Abbasalizadeh all disclose use of the protease TrypLE to disperse pluripotent stem cells.  Arguments directed to a hypothetical challenge in separating cells of 2D and 3D cultures are not persuasive because Stankewicz, Ellerstrom and Abbasalizadeh are directed to enzymatic disaggregation of hESC and hiPSC aggregates.

5.	Applicant argues (page 5, bottom paragraph) 
Ellerstrom is devoid of any discussion about how well its proteases can dissociate cells grown as embryoid bodies, particularly those that have been differentiated into cardiomyocytes. Thus, in view of the state of the art explained by Abbasalizadeh ordinarily skilled artisans would have had no reason to reasonably expect that Ellerstrom’s proteases would increase the number of hESC colonies formed in Stankewicz’s cell culture populations because Stankewicz’s cell cultures possess a completely different structure than Ellerstrom’s cell cultures. Additionally, those of ordinary skill in the art would have had no reasonable expectation that Ellerstrom’s proteases would increase the number of cardiomyocyte colonies formed from the claimed methods since Ellerstrom fails to teach how its proteases would perform in cardiomyocyte cell cultures. Cardiomyocyte cells are different from hESCs; therefore, in view of the teachings of Abbasalizadeh, a protease’s activity should not be expected to be similar for both of these cell populations.

In reply and contrary to the arguments, no claim claims any degree of dissociation.  Further, claim 1 for example, requires dissociation into clumps as well as single cells. 
Stankewicz discloses [0261] the protease can be TrypLE™ and be used with induced pluripotent stem cells. 
Ellerstrom compared hESCs passaged in TrypLE™ Select and trypsin/EDTA and disclosed consistently more hESCs colonies were found in the groups passaged with TrypLE™ Select and that the cells expressed characteristic markers for undifferentiated pluripotent hESCs (page 1693, right column, first and second paragraphs). Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment.
Arguments directed to an alleged structural difference between Ellerstrom’s cultures and Stankewicz’s cell cultures are not persuasive because both Ellerstrom and Stankewicz disclose pluripotent stem cell cultures.

Arguments directed to the ability of protease to dissociate cells grown as embryoid bodies and differentiated into cardiomyocytes are not persuasive because claim 1, for example, adds the protease to a composition which contains some unknown number of cardiomyocytes and undifferentiated cells and is not a population of only cardiomyocytes.  Cardiomyocytes are different from hESCs in terms of differentiation but applicants have not presented evidence supporting their assertion that a protease activity should not be expected to be similar for both cell populations.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632